Title: To John Adams from William Branch Giles, 5 December 1812
From: Giles, William Branch
To: Adams, John



Dr Sir
Washington Decemr. 5th, 1812

The highly valued, and very flattering favor, which you did me the honor to address to me on the 17th Ultimo found me laboring under considerable indisposition attended with a rheumatic affection in my right arm.—
This indisposition incapacitated me from writing altogether for some days, and is not yet entirely removed.—
The interesting contents of your letter, however, have in the mean time, received the most attentive and respectful consideration.—
I most sincerely unite with you in the feeling  and expression of regret, that so general or disaffection to the national administration, should have manifested itself, especially at this important crisis; and cannot avoid admiring the patriotic Sensibilities, which have stimulated you Sir, to Search for the causes, and to suggest the remedies for the alarming occurrence.—I am well aware that the causes you have suggested are amongst the most prominent; and it would give me great pleasure indeed to beleive, that no thers existed.—But I much fear, there are causes, more radical; and much less susceptible of demonstrations, and remedies.—
I have been sensible for some years, that whilst a great deal was put at hazard, for asserting and maintaining navigating and commercial rights; too little attention has been given, to the practical operations of the mercantile system.—This error, I hope, will be in some degree remedied during this session; by laying the foundation of a navy upon a permanent plan, and in some other respects; but the effects of these measures, will probably be materially counteracted by injudicious attempts to exact contributions from the importing merchants in consequence of violations, in form, of the non importation laws.—Attempts, which in my judgment, are utterly destitute of principle and policy; & demonstrate an imbecility on the part of the Secretary of the treasury, which has excited my astonishment.—Instead of presenting a plan of regular System of taxation coequal and coextensive with the objects of the war, to substitute the accidental results of fines, penalties and forfeitures, is in my judgment, a paltry contrivance, unworthy of a great financier; and furnishing this miserable expedient, as an excuse to men fearing their popularity, against voting for the necessary taxes altogether, manifests a want of sagacity, which could not have been expected.—I concur also with you in general upon the subject of the Georgia lands; so far at least as respects the justice and policy of compromising with the innocent purchasers; and I have already put that subject in a train to be brought before Congress during the present Session.—It is certainly the policy of the administration to remove as far as possible, all causes of discontent; and this, I hope, will now be done, in relation to the Georgia lands.—
It is probable, you may have seen the proceedings of the last General Assembly of Virginia, implicating the conduct of the Senators in Congress from that state, in relation to instructions given them by a preceding General Assembly.—I now do myself the honor of transmitting to you my reply to those proceedings, together with the Speech which gave rise to them; It would be a subject of gratification to me, if these papers should Serve to amuse you by occupying at any time a few of your leisure moments.—The flattering sentiments you have been pleased to express of the frankness of my disposition, I can sincerely reciprocate; and I cannot but consider myself honored by the invitation to a correspondence with you Sir, from whose superior wisdom, and experience in political concerns, I may fairly calculate upon so much instruction and benefit.—
Be pleased Sir, to present me in terms of the most respectful regards to Mrs. Adams; and accept assurances of my best wishes for your health, happiness and prosperity &c.—
The honorable

Wm. B. Giles
